          Case 1:13-cv-01213-RJA Document 93-1 Filed 10/28/19 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

FORD MOTOR CREDIT COMPANY LLC f/k/a FORD MOTOR
CREDIT COMPANY,                                                               Civil Action No.:
                       Plaintiff,                                             1:13-CV-01214-RJA
           vs.

McCARTHY ACQUISITION CORPORATION d/b/a McCARTHY
FORD, ANTHONY T. McCARTHY, BERNADETTE McCARTHY,
WINCHESTER AUTO RETAIL, INC., MPDK, LLC d/b/a ADOBE                           Erie County
CAR & TRUCK RENTAL OF TUCSON, ADOBE CAR AND VAN                               Index No.: 2007/3254
RENTAL OF TUCSON and/or ADOBE CAR AND VAN RENTALS,
LLC, AFL SERVICES, INC. d/b/a AFL CO., THOMAS J. PIERONI,
BENTLEY HOLDINGS INC. d/b/a AFL CO.,

                                   Defendants.

and
_________________________________________________________

THOMAS J. PIERONI, WINCHESTER AUTO RETAIL, INC., MPDK,
LLC d/b/a ADOBE CAR & TRUCK OF TUCSON, ADOBE CAR &                            Civil Action No.:
VAN RENTAL OF TUCSON and/or ADOBE CAR AND VAN                                 1:13-CV-01213-RJA
RENTALS, BENTLEY HOLDINGS, INC. d/b/a AUTOMOTIVE
FLEET LEASING CO.

                                     Plaintiffs,
                  vs.                                                         Erie County
                                                                              Index No.: 605086/2012
FORD MOTOR CREDIT COMPANY, LLC f/k/a FORD MOTOR
CREDIT COMPANY

                                    Defendant.



                                    STATUS REPORT

               Thomas J. Pieroni, Automotive Fleet Leasing Services, Inc., and Bentley

Holdings, Inc. (the “Pieroni Companies”), by and through their counsel, and pursuant to the

Court’s prior directives in each of the above-captioned cases, respectfully submits this Status

Report.
         Case 1:13-cv-01213-RJA Document 93-1 Filed 10/28/19 Page 2 of 3




               1.      On October 4, 2019, the New York State Appellate Division, Fourth

Department issued a Memorandum and Order (the “Decision”) that relates directly to the above-

captioned cases. A copy of the Decision is attached hereto as Exhibit A.


               2.      As the Court is aware, the above-captioned cases involve the alleged

conversion of vehicles purchased from a local dealership for two fleet rental companies. While

these cases were pending in New York State Supreme Court (and after that court had ruled on

certain summary judgment motions), one of those companies, Winchester Auto Retail Inc.

(“Winchester”), filed for bankruptcy. Thus, Ford Motor Credit Company, LLC (“Ford Credit”)

removed to this Court all claims involving Winchester. Ford Credit then moved in this Court for

reconsideration of that state court ruling. See Dkts. 67 and 93. The reconsideration motions

remain pending, subject to status reports submitted by the parties. See, e.g., Dkts. 83 and 59.


               3.      The remaining claims related to the other company, MPDK, LLC d/b/a

Adobe Car & Truck Rental of Tucson (“Adobe”), eventually continued in state court. In that

case, New York State Supreme Court initially granted Ford Credit’s parallel motion for re-

argument, and granted summary judgment in its favor. However, on October 4, 2019, the

Appellate Division reversed Supreme Court, holding that issues of fact precluded the granting of

summary judgment for any party. In doing so, it decided legal issues identical to, and arising

from an identical nucleus of fact as, the claims on the motions for reconsideration before this

Court. See Ex. A; Dkts. 93, 67. The Appellant Division also remanded the Adobe claims for

trial to New York State Supreme Court, which has referred the parties to mediation, and has set a

trial date of April 24, 2020.
             Case 1:13-cv-01213-RJA Document 93-1 Filed 10/28/19 Page 3 of 3




                      4.             By May of 2018, Winchester—whose bankruptcy served as the basis for

Ford Credit’s removal under 28 U.S.C. §§ 1334 and 1452, as well as this Court’s jurisdiction

over the removed claims—had settled all claims before this Court and is no longer a party to

these cases. See Dkts. 118 and 92.


                      5.             Winchester also is no longer in bankruptcy. The Winchester bankruptcy

case was closed on December 21, 2018. See In Re Winchester Auto Retail, Inc., No. 13-bk-

11677-BFK, Dkt. 107 (E.D. Va., filed in 2013).


Dated: October 28, 2019

                                                          HODGSON RUSS LLP
                                                          Attorneys for Thomas J. Pieroni, Automotive Fleet
                                                          Leasing Services, Inc., and Bentley Holdings, Inc.


                                                          By:   s/ Aaron M. Saykin
                                                                 Aaron M. Saykin, Esq.
                                                          The Guaranty Building
                                                          140 Pearl Street, Suite 100
                                                          Buffalo, New York 14202
                                                          Telephone: (716) 856-4000




088221.00000 Litigation 15261894v1
